1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   STRIKE 3 HOLDINGS, LLC,                  Case No.: 18-cv-2719-AJB-MDD
12                               Plaintiff,
                                              ORDER DENYING MOTION FOR
13   v.                                       EARLY DISCOVERY
14   JOHN DOE - subscriber assigned
                                              [ECF NO. 4]
     IP address 76.172.73.139,
15
                              Defendant.
16
17
          Before the Court is Plaintiff’s Ex Parte Motion for Leave to Serve a
18
     Third-Party Subpoena Prior to a Rule 26(f) Conference filed on December 6,
19
     2018. (ECF No. 4). No Defendant has been named or served. For the
20
     reasons discussed below, Plaintiff’s Motion is DENIED.
21
     I. PROCEDURAL HISTORY
22
          On November 30, 2018, Plaintiff filed a Complaint against “John Doe,”
23
     allegedly a subscriber of Spectrum assigned IP address 76.172.73.139
24
     (“Defendant”). (ECF No. 1). Plaintiff alleges direct copyright infringement
25
     against Defendant. Plaintiff asserts that it is the registered copyright holder
26
     of certain copyrighted works alleged to have been infringed by Defendant.
27

                                              1
                                                                    18-cv-2719-AJB-MDD
1    Plaintiff contends Defendant used the BitTorrent file distribution network to
2    copy and distribute Plaintiff’s copyrighted works through the Internet
3    without Plaintiff’s permission. (Id.)
4          Plaintiff seeks leave to conduct early discovery to learn the identity of
5    the subscriber of the subject Internet Protocol (“IP”) address from the
6    Internet Service Provider (“ISP”) who leased that IP address to its subscriber
7    during the relevant period. Specifically, Plaintiff seeks an order permitting it
8    to serve a third-party subpoena, pursuant to Fed. R. Civ. P. 45, on Spectrum
9    requiring the ISP to supply the name and address of its subscriber to
10   Plaintiff.
11   II. LEGAL STANDARD
12         Formal discovery generally is not permitted without a court order
13   before the parties have conferred pursuant to Federal Rule of Civil Procedure
14   26(f). Fed. R. Civ. P. 26(d)(1). “[H]owever, in rare cases, courts have made
15   exceptions, permitting limited discovery to ensue after filing of the complaint
16   to permit the plaintiff to learn the identifying facts necessary to permit
17   service on the defendant.” Columbia Ins. Co. v. Seescandy.com, 185 F.R.D.
18   573, 577 (N.D. Cal. 1999) (citing Gillespie v. Civiletti, 629 F.2d 637, 642 (9th
19   Cir. 1980)). Requests for early or expedited discovery are granted upon a
20   showing of good cause by the moving party. See Semitool, Inc. v. Tokyo
21   Electron Am., Inc., 208 F.R.D. 273, 275-76 (N.D. Cal. 2002) (applying “the
22   conventional standard of good cause in evaluating Plaintiff’s request for
23   expedited discovery”).
24         “The Ninth Circuit has held that when the defendants’ identities are
25   unknown at the time the complaint is filed, courts may grant plaintiffs leave
26   to take early discovery to determine the defendants’ identities ‘unless it is
27   clear that discovery would not uncover the identities, or that the complaint

                                             2
                                                                      18-cv-2719-AJB-MDD
1    would be dismissed on other grounds.’” 808 Holdings, LLC v. Collective of
2    December 29, 2011 Sharing Hash, No. 12-cv-0186 MMA (RBB), 2012 WL
3    1648838, *3 (S.D. Cal. May 4, 2012) (quoting Gillespie, 629 F.2d at 642). “A
4    district court’s decision to grant discovery to determine jurisdictional facts is
5    a matter of discretion.” Columbia Ins., 185 F.R.D. at 578 (citing Wells Fargo
6    & Co. v. Wells Fargo Express Co., 556 F.2d 406, 430 n.24 (9th Cir. 1977)).
7         District courts apply a three-factor test when considering motions for
8    early discovery to identify Doe defendants. Id. at 578-80. First, “the plaintiff
9    should identify the missing party with sufficient specificity such that the
10   Court can determine that defendant is a real person or entity who could be
11   sued in federal court.” Id. at 578. Second, the plaintiff “should identify all
12   previous steps taken to locate the elusive defendant” to ensure that the
13   plaintiff has made a good faith effort to identify and serve process on the
14   defendant. Id. at 579. Third, the “plaintiff should establish to the Court’s
15   satisfaction that plaintiff’s suit against defendant could withstand a motion
16   to dismiss.” Id. (citing Gillespie, 629 F.2d at 642). Further “the plaintiff
17   should file a request for discovery with the Court, along with a statement of
18   reasons justifying the specific discovery requested as well as identification of
19   a limited number of persons or entities on whom discovery process might be
20   served and for which there is a reasonable likelihood that the discovery
21   process will lead to identifying information about defendant that would make
22   service of process possible.” Id. at 580.
23   III. ANALYSIS
24   A.   Identification of Missing Party with Sufficient Specificity
25        Plaintiff must identify Defendant with enough specificity to enable the
26   Court to determine that Defendant is a real person or entity who would be
27   subject to the jurisdiction of this Court. Columbia Ins., 185 F.R.D. at 578.

                                             3
                                                                      18-cv-2719-AJB-MDD
1    “[A] plaintiff identifies Doe defendants with sufficient specificity by providing
2    the unique IP addresses assigned to an individual defendant on the day of the
3    allegedly infringing conduct, and by using ‘geolocation technology’ to trace
4    the IP addresses to a physical point of origin.” 808 Holdings, 2012 WL
5    1648838, at *4 (quoting OpenMind Solutions, Inc. v. Does 1-39, No. C-11-3311
6    MEJ, 2011 WL 4715200 (N.D. Cal. Oct. 7, 2011); Pink Lotus Entm’t, LLC v.
7    Does 1-46, No. C-11-02263 HRL, 2011 WL 2470986 (N.D. Cal. June 21,
8    2011)).
9         Regarding venue, the Complaint alleges:
10        9. Plaintiff used IP address geolocation technology by Maxmind
          Inc. (“Maxmind”), an industry-leading provider of IP address
11        intelligence and online fraud detection tools, to determine that
12        Defendant’s IP address traced to a physical address in this
          District. Over 5,000 companies, along with United States federal
13        and state law enforcement, use Maxmind’s GeoIP data to locate
14        Internet visitors, perform analytics, enforce digital rights, and
          efficiently route Internet traffic.
15
16        10. In order to ensure that Defendant’s IP address accurately traced to
          this District, Plaintiff inputted Defendant’s IP address into Maxmind’s
17        GeoIP database twice: first when it learned of the infringement and
18        again, just prior to filing this action.
19   (ECF No. 1 ¶¶ 9-10). Attached as Exhibit A to the Complaint is a chart
20   reflecting the IP address alleged to be involved in the illegal downloads, the
21   identity of the infringed works, the date and time of the downloads and a
22   reference to the ISP (Spectrum) and location (San Diego, CA). (ECF No. 1-2).
23        In its Memorandum of Points and Authorities filed in support of this
24   Motion, Plaintiff again asserts that it employed geolocation technology to
25   trace the physical address of the offending IP address within this jurisdiction.
26
27

                                             4
                                                                      18-cv-2719-AJB-MDD
1    (ECF No. 4-1 at 12-13).1 Plaintiff supports its Motion with four Declarations,
2    none of which address geolocation. Two of the Declarations are from
3    technical investigators, Tobias Feiser, identified as an employee of a company
4    that provides forensic investigation services to copyright holders, and Philip
5    Pasquale, identified as a technical advisor to a cybersecurity company. (ECF
6    No. 4-2, Exhs. B, C). Neither address geolocation. Plaintiff also supplied the
7    Declaration of Susan B. Stalzer who states that she conducted a public search
8    tying the allegedly offending IP address to the identified ISP. (ECF No. 4-2,
9    Exh. D ¶11). She also does not address geolocation.
10         Allegations are not evidence and are insufficient to Plaintiff’s purpose.
11   See Luken v. Christensen Group, Inc., No. C16-5214-RBL, 2016 WL 5920092
12   *2 (W.D. Wa. Oct. 11, 2016). Plaintiff knows that it must support its Motion
13   with evidence – it supplied evidence regarding ownership of the copyrighted
14   material, regarding the allegedly illegal downloads of its protected content
15   and regarding the identity of the ISP. Its failure to include evidence
16   regarding geolocation is inexplicable. This is especially so considering that
17   this very Court addressed this very issue in denying an identical motion by
18   Plaintiff regarding a different IP address on February 15, 2018, in Strike 3
19   Holdings v. John Doe, Civil No. 18-cv-0230-AJB-MDD, ECF No. 5.
20         Plaintiff should have supported its motion with a competent declaration
21   explaining its use of geolocation technology to discern that the subscriber of
22   the subject IP address is subject to the jurisdiction of this Court and the
23   timing of the geolocation. The failure of the motion to provide any evidence,
24   in the form of declarations, that the subscriber of the subject IP address
25
26
     1The Court will refer to pagination supplied by CM/ECF rather than original pagination
27   throughout.

                                                5
                                                                           18-cv-2719-AJB-MDD
1    around the time of the alleged unlawful downloads was likely located within
2    the jurisdiction of the Court is fatal. See Malibu Media, LLC v. John Doe,
3    No. C-16-01006-WHA, 2016 WL 3383830 *4 (N.D. Cal. June 20, 2016).
4    Accordingly, the motion must be denied. As a consequence of this ruling, the
5    Court will not address the remaining factors at this time.
6    IV. CONCLUSION
7         For the reasons set forth above, Plaintiff’s Ex Parte Motion for Early
8    Discovery is DENIED.
9         IT IS SO ORDERED.
10   Dated: February 11, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                            6
                                                                    18-cv-2719-AJB-MDD
